Name: Decision of the EEA Joint Committee No 114/98 of 27 November 1998 amending Protocol 4 to the EEA Agreement, on rules of origin
 Type: Decision
 Subject Matter: international trade;  industrial structures and policy;  European construction;  agri-foodstuffs
 Date Published: 1999-10-28

 Avis juridique important|21999D1028(09)Decision of the EEA Joint Committee No 114/98 of 27 November 1998 amending Protocol 4 to the EEA Agreement, on rules of origin Official Journal L 277 , 28/10/1999 P. 0051 - 0051DECISION OF THE EEA JOINT COMMITTEENo 114/98of 27 November 1998amending Protocol 4 to the EEA Agreement, on rules of originTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Protocol 4 to the Agreement was amended by Decision of the EEA Joint Committee No 71/96 of 22 November 1996(1);Whereas Protocol 4, as amended to extend the system of cumulation of origin to the countries of central and eastern Europe, contains provisions prohibiting drawback of, or exemption from, customs duties which lend themselves to differences of interpretation;Whereas Protocol 4 should therefore be amended for the sound working of the Agreement,HAS DECIDED AS FOLLOWS:Article 1Article 14(1) of Protocol 4 shall be replaced by the following text: "1. Non-originating materials used in the manufacture of products originating in the EEA within the meaning of this Protocol or in one of the countries referred to in Article 3 for which a proof of origin is issued or made out in accordance with the provisions of Title V shall not be subject in any of the contracting parties to drawback of, or exemption form, customs duties of whatever kind."Article 2This Decision shall enter into force on 28 November 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 3This Decision shall be published in the EEA Section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 27 November 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 21, 23.1.1997, p. 12.